° Case: 1:21-cv-00015-JG Doc #: 1-12 Filed: 01/04/21 1 of 4. PagelD #: 114

compl aintRejectedNoti fication_Emai | toeoDofficer. txt
From: NoReply@das.state.oh.us

To: Zenith.Mi ]ten@das.ohio.gov

cc:
Subject: Complaint #1557 is Rejected

Dear EOD officer:

This e-mail serves toa inform you that EEO Discrimination Complaint #1557 has been
rejected and should be closed.

Sincerely,

The Equal Opportunity Division
1-614-466-8380

Page 1

  

"PLAINTIFF'S
ET

 
   

(ne menentanip ged i meets eer em
 

 

 

 

 

 

   

et Case: 1:21-cv-00015-JG Doc #. 1-12 Filed: 01/04/21 2 of 4. PagelD #: 115
§
! :
4
EOD Discrimination Complaint System WwW
7 Complaint Form Final Disposition Comments Attachments Exit LogOut
Complaint Number: 1557 Complaint Status: Closed
@ Complainant Last Name: Shoemake Complainant First Jerome
a . ‘ Name:
/® Primary phone: 4195251634 Ext. i
J Complaint Assigned to: Zenith Milton :
4 Agency Filed Against: Department of Rehabilitation and Correction i
t
i
F 2 ean Tea re aa oat retin a A aA a a ara TS Et rc ree ee a a
4 Final Disposition
| !
4 Closure Information
4 Closure Reason: Lack Of Jurisdiction
a Date Closure Letter Sent: 05/08/2019
@ Closure Date: 95/08/2019
i
I
ix
% ,
4 :
i
i

 

PLAINTIFF'S
EXHIBIT

     
   

tabbi
 

Case: 1:21-cv-00015-JG Doc #: 1-12 Filed: 01/04/21 3 of 4. PagelD #: 116

EOD Discrimination Complaint Form

Complaint Number: 1557
Date Complaint Filed: 03/15/2019

Last Name: Shoemake First Name: Jerome
Email Adress: shoeberry@aol.com

Primary phone: 419-525-1634 Ext:

Home Address: 147 North Muiberry Street

City: Mansfield State: OH

Middle Initial: F

Alternate phone:

Zip code: 44902

Are you presently working for the State of Ohio? @ Yes @ No If yes, which agency: Department of Rehabilitation and Correction

Check the appropriate area(s) of discrimination:

§ Age (40+ years)

Color

Gender Identity Or Expression

B Genetic Information

A) National Origin/Ancestry

W! Parental Status: Parent During Pregnancy Or Immediately After Birth
# Parental Status: Parent Of Young Child

 

Religion
. Sexual Orientation
Check the appropriate area(s) of Discriminatory harassment:
@} Age (40+ years)
Color
Gender Identity Or Expression
(@ Genetic Infotmation
National Origin/Ancestry
Si Parental Status; Parent During Pregnancy Or Immediately After Birth
fl Parental Status: Parent Of Young Child

 

@ Religion

ay Sexual Harassment

a Ancestry

@ Disability

8 Gender/Sex
@ Military Status
Other

Parental Status: Foster Parent

 

B Race

@ Sex.

@ Ancestry
Disability
Gender/Sex
Military Status

@) Other

G2) Parental Status: Foster Parent

 

e Race

Sex

 

Sexual Orientation

Retaliation (based on involvement with a current or previous discrimination complaint): @

Race of the complainant: Black
Sex of the complainant: Male
Employee Status: Bargaining Unit

Name of the agency you believe discriminated against you: Department of Rehabilitation and Correction

Location of the agency you believe discriminated against you: *Other~Office Not Listed {Please Give Address In Description)

Name(s) and title(s} of person(s) you believe discriminated against you:
Name(s} Titke{s)

 

Janet Tobin

John Bond HR Director

Labor Relations Officer

 

EXHIBIT

 

sey rete ue ee A!
 

Case: 1:21-cv-00015-JG Doc #: 1-12 Filed: 01/04/21 4 of 4. PagelD #: 117

 

Name(s) Titlefs)
Ed Sheldon Warden
Kurt Dahiby Captain

 

Have you filed a complaint that involves similar issues with the federal Equal Employment Opportunity Commission (REOC)? © Yes
@ No

Have you filed a complaint that involves similar issues with the Ohio Civil Rights Commission (OCRC)? @ Yes @ No
Have you filed a Union grievance regarding the incident(s)? @ Yes ® No

Most recent date of alleged discrimination: 03/08/2019

State Agency where you were employed at the time of alleged discrimination: Department of Rehabilitation and Correction

Job Title at the Time of Alleged Discrimination:
What employment related decision was influenced, impacted, or related to the alleged discrimination, harassment, or retaliation?

@ Assignment Of Duties/Work @ Demoiion
Discipline i Disparate Treatment

 

 

A Bir ing Lay-Off

Other (Please Explain In Diserimination Explanation) Probationary Removal

 

@ Promotion @ Rate Of Compensation

Retaliation For Exercising Protected EEO Right ® Suspension
€ Term Or Condition OF Employment (Ex: Work-Culture/Environment) ff Termination
@ Training Transfer

This explanation section is very important. Please describe how the acts of discrimination, harassment, or retaliation were because of
your status (age, race, gender, etc.) and resulted in the employment-related decision you selected above. For discrimination or retaliation
only desoribe details, conversations, or information that occurred on the date you listed above. For harassment please describe details,
conversations, or information that occurred on the date you listed AND on past dates to demonstrate the harassment was ongoing. Be as
specific and clear as you are able. You may add attachments if necessary.

Thelieve that agents of the company (i.¢., Ms. Janet Tobin (LR), Mr. John Bond (Director HR), Mr. Ed Sheldon (Warden),
and Kurt Dahiby (Captain)) are vicariously liable because their decision to retaliate against me for inquiring about DRC 39-
TRN-O2 Policy, and requesting to be paid for off-the-clock work, is contrary to the employer's good faith efforts to comply
with 42 U.S, Code § 2000e-3 [Section 704] of Title VI. -See Aftachments--- Complaint was emailed to EOD on March 8,
2019,

Complaint Submitted By: J. Adair, EEO Program Manager

     

"PLAINTIFF'S
EXHIBIT

ee

   
